         Case 6:20-cv-00725-ADA Document 44 Filed 04/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC, d/b/a
BRAZOS LICENSING AND
DEVELOPMENT,

               Plaintiff,                             Civil Action No. 6:20-cv-00725-ADA
                                                      Civil Action No. 6:20-cv-00726-ADA
                       v.                             Civil Action No. 6:20-cv-00727-ADA
                                                      Civil Action No. 6:20-cv-00728-ADA
HEWLETT PACKARD ENTERPRISE
COMPANY,

               Defendant.


            DEFENDANT’S MOTION REQUESTING LEAVE TO FILE
     ITS SURREPLY CLAIM CONSTRUCTION BRIEF IN EXCESS OF 15 PAGES

       Defendant Hewlett Packard Enterprise Company (“HPE”) hereby moves for leave to file

its Surreply Claim Construction Brief in the above-captioned cases with up to 21 pages, which is

6 pages in excess of the 15 pages permitted under the Court’s November 9, 2020 Order

Governing Proceedings. 1 Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“WSOU”), through counsel, has indicated that it does not oppose this motion.

       WSOU filed a motion requesting the same six-page extension for its reply brief, which it

submitted along with that brief on April 8, 2021. As WSOU notes in that motion, its opening

brief was several pages short of the 30-page limit. HPE’s responsive brief was also several pages

under the 30-page limit, and it now seeks only to preserve parity between the parties’ reply and




1
 The parties agreed, and the Court approved, that the parties should file combined claim
construction briefs addressing the disputed terms of the asserted patents in each of the four
above-captioned cases. Because these briefs address the disputed terms of four patents, the
Court’s Order Governing Proceedings provides that opening and response claim construction
briefs may be up to 30 pages and reply and surreply briefs may be up to 15 pages.
          Case 6:20-cv-00725-ADA Document 44 Filed 04/21/21 Page 2 of 3




surreply briefs. WSOU has already submitted its 21-page reply and HPE is preparing a full

response to that brief in its surreply. The requested extension will not prejudice WSOU, and HPE

believes that it will not impose any additional burden on the Court, and will in fact be helpful the

Court given HPE’s greater ability to clarify its position and the parties’ disputes in the additional

pages. Accordingly, HPE respectfully requests leave to file a surreply claim construction brief of

up to 21 pages in order to adequately address the issues. A proposed order is attached.


 Date: April 21, 2021                            Respectfully submitted,

                                             By: /s/ Barry K. Shelton
                                                 Michael D. Hatcher
                                                 Texas State Bar No. 24027067
                                                 Callie C. Butcher
                                                 Texas State Bar No. 24092203
                                                 SIDLEY AUSTIN LLP
                                                 2021 McKinney Avenue, Suite 2000
                                                 Dallas, TX 75201
                                                 Telephone: (214) 981-3300
                                                 Facsimile: (214) 981-3400
                                                 mhatcher@sidley.com
                                                 cbutcher@sidley.com

                                                 Michael R. Franzinger
                                                 DC Bar No. 500080
                                                 SIDLEY AUSTIN LLP
                                                 1501 K Street, NW
                                                 Washington, DC 20005
                                                 Telephone: (202) 736-8000
                                                 Facsimile: (202) 736-8711
                                                 mfranzinger@sidley.com

                                                 Barry K. Shelton
                                                 Texas State Bar No. 24055029
                                                 SHELTON COBURN LLP
                                                 311 RR 620, Suite 205
                                                 Austin, TX 78734-4775
                                                 Telephone: (512) 263-2165
                                                 Facsimile: (512) 263-2166
                                                 bshelton@sheltoncoburn.com

                                                  COUNSEL FOR DEFENDANT
                                                  HEWLETT PACKARD ENTERPRISE COMPANY
         Case 6:20-cv-00725-ADA Document 44 Filed 04/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of April 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following:

 Counsel for WSOU, LLC                            VIA CM/ECF

 Alessandra C. Messing                            amessing@brownrudnick.com;
 Timothy J. Rousseau                              trousseau@brownrudnick.com;
 Yarelyn Mena                                     ymena@brownrudnick.com
 BROWN RUDNICK LLP
 7 Times Square
 New York, New York 10036
 telephone: (212) 209-4800
 facsimile: (212) 209-4801

 Edward J. Naughton                               enaughton@brownrudnick.com;
 Rebecca MacDowell Lecaroz                        rlecaroz@brownrudnick.com
 BROWN RUDNICK LLP
 One Financial Center
 Boston, Massachusetts 02111
 telephone: (617) 856-8200
 facsimile: (617) 856-8201

 David M. Stein                                   dstein@brownrudnick.com;
 Sarah G. Hartman                                 shartman@brownrudnick.com
 BROWN RUDNICK LLP
 2211 Michelson Drive, 7th Floor
 Irvine, California 92612
 telephone: (949) 752-7100
 facsimile: (949) 252-1514

 Raymond W. Mort, III                             raymort@austinlaw.com
 THE MORT LAW FIRM, PLLC
 100 Congress Avenue, Suite 2000
 Austin, Texas 78701
 tel/fax: (512) 677-6825



                                                 /s/ Barry K. Shelton
                                                 Barry K. Shelton
